PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/505,431
Filing Date: 8 Jul 2019
Appellant(s): Rose et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Iimura et al. (JP 2006-265571).
Regarding claim 1, Iimura et al. disclose a method of forming an article having flat ceramic particles oriented and layered thereon (title, page 2 = a method for forming a ceramic), the method comprising:
Electrophorectically depositing flat particles on a surface of a conductive substrate to form a film or sheet ceramic particle alignment laminate and orienting the flat particles in a predetermined direction to produce a stacked deposit [0007]-[0008], [0011], [0014] (= electrophoretically depositing a plurality of layers comprising particles of a non-cubic material), and wherein the longitudinal direction (i.e. inclusive of longitudinal lengths) of the ceramic system is aligned in a constant direction [0015] (= wherein longitudinal lengths of the particles are oriented in a common direction).  



Claim Rejections - 35 USC § 103
Claims 2 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iimura et al. (JP 2006-265571) in view of Fransaer et al. (US 2011/0168558).
Regarding claims 2 and 18, Iimura et al. disclose the claimed invention as described above.  Iimura et al. further disclose the process comprising suspending the flat particles in a solvent such as water or alcohol for carrying out electrophoretic deposition and the use of a DC electric field ([0011], and [0014]).  The difference between Iimura et al. and claims 2 and 18 is the limitation of an AC electric field. 
Fransaer et al. teach a process for electrophoretic deposition (EPD) of colloidal particles suspended in an aqueous medium including an alternating current EPD (AC-EPD) in comparison with a direct current EPD (DC-EPD), wherein the particles include alumina particles, which are ceramic particles ([0019], [0020], [0133], [0137]). Fransaer et al. disclose that using AC-EPD in comparison to DC-EPD provides the benefit of reducing or preventing electrolysis of water in the aqueous medium [0019]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising alternating current because Fransaer et al. disclose that in the electrophoretic deposition of ceramics utilizing alternating current, as opposed to direct current, provides the benefit of reducing or preventing electrolysis or decomposition of water in an aqueous medium [0019].  
 Claims 3 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iimura et al. (JP 2006-265571), in view of Fransaer et al. (US 2011/0168558) and in view of Xu et al. (US 2006/0130302).
Regarding claims 3 and 19, Iimura et al. disclose the claimed invention as applied above. Iimura et al. fail to disclose a step of sintering the plurality of layers.  
Fransaer et al. as applied above, disclose a sintering of electrophoretically deposited alumina particles to consolidate the deposit by pressureless sintering in air at 1400ºC [0148].  
Iimura et al. and Fransaer et al. fail to disclose that the formed deposit (e.g. alumina, Fransaer et al. [0019]) is transparent, however, Xu et al. disclose a method for forming ceramic element arrays wherein the alumina ceramic deposit is transparent [0048], which is formed by electrophoretic deposition and sintering of the ceramic ([0052] and [0055]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to sinter a ceramic deposit because Fransaer et al. disclose sintering an electrophoretically deposited ceramic to consolidate the deposit [0148].  As disclosed by Xu et al., electrophoretically deposited alumina is transparent [0048].  
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Iimura et al. (JP 2006-265571) or alternatively, claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iimura et al. (JP 2006-265571).
Regarding claim 5, Iimura et al. disclose the claimed invention as applied above. Iimura et al. disclose in Figure 4 the process comprising the step of providing an EPD device which comprises a rectangular EPD chamber, a first electrode positioned to one end of the chamber, and a second electrode positioned to an opposite end of the chamber, and the recited steps of providing, applying and electrophoretically depositing.  Therefore, claim 5 is anticipated or rendered obvious by Iimura’s teachings.  
Claims 4, 6-13 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iimura et al. (JP 2006-265571) in view of Sarkar (US 2003/0178307).

Regarding claims 4 and 17, Iimura et al. fail to disclose wherein the plurality of layers are deposited above a non-planar electrode. Sarkar teaches a non-planar electrode in a method of forming a hollow ceramic membrane by electrophoretic deposition.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iimura et al.’s process such that the plurality of layers are deposited on a non-planar electrode because Sarkar teaches that electrophoretic deposition takes place on a non-planar electrode such as a hollow membrane.  One of ordinary skill would have been motivated to make such modification because the selection of any of known equivalent electrode shapes would have been within the level of ordinary skill in the art.  
Regarding claims 6-13, Sarkar teaches the step of changing the composition of a suspension in an EPD chamber by continuously adding a suspension to another suspension or using a series of suspensions of varying proportion of material, and the steps of applying and electrophorectically depositing the second material from the changed suspension, wherein the first and second compositions are different, wherein the first and second microstructures are different and/or the first and second densities are different ([0052] and [0068]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the claimed difference in one of the composition, microstructure or density to produce a deposit that has functionally graded material composition for a desired application [0052].  
Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iimura et al. (JP 2006-265571), in view of Sarkar (US 2003/0178307) and in further view of Lau et al. (US 2007/0095666).
Regarding claims 14-16, Iimura et al. and Sarkar disclose the claimed invention as applied above. The combination fails to close the claimed light. Lau et al. teach in a method and apparatus for manipulating biological materials and other microparticles and/or nanoparticles the claimed providing light in a first pattern photoconductive layer.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising providing light to a photoconductive layer as claimed because Lau et al. teach that the application of light has the benefit of manipulating the particles [0054].  

(2) Response to Argument
Appellant’s arguments are presented on pages 6-34 of the Appeal Brief filed 22 April 2021.  The arguments will be addressed in claim order. 
Claim 1. 
Regarding the argument directed towards claim 1 (see Ap. Brief pages 14-18, ‘Group 3’), the argument states that Iimura et al. fail to disclose the claimed “wherein longitudinal lengths of the particles are oriented in a common direction”.  The argument further states that the particles of Iimura et al. are not oriented longitudinally, rather the orientation of the longitudinal lengths are quite random (even though the planes are aligned). 
The Examiner respectfully disagrees with this analysis.  The instant claim states “wherein longitudinal lengths of the particles are oriented in a 
On page 16, the argument states that by merely reciting a claim limitation…presents insufficient reasoning to support a conclusion that the prior art truly anticipated the claimed…rather, to provide the requisite explicit reasoning, a rejection should clearly articulate, in the Examiner’s own words, how the cited portions of the prior art are believed to teach each and every limitation of the allegedly anticipated claim and that the Examiner has merely recited a claim limitation without identifying a component which corresponds to the claim limitation.
The Examiner respectfully disagrees with this analysis.  The rejection has clearly presented the teachings of Iimura et al. and clearly identified the components of Iimura et al. which disclose the claimed invention.  The rejection cites to relevant sections of the prior art (page 2 of the Final Office action 19 November 2020). For example, the rejection identifies the particles are flat which identifies the longitudinal aspect of the particles. A length is inherent to a longitudinal aspect or dimension.  The rejection also identifies the relevant sections of Iimura et al. which disclose the claimed invention and the Examiner states, the longitudinal lengths of the particles 

Claims 2 and 18.  
Regarding the arguments directed towards claims 2 and 18 (see Ap. Brief pages 6-14, ‘Group 1’ and ‘Group 2’), the Appellant states that no skilled artisan would be reasonably motivated to combine the art of record as proposed because doing so would impermissibly change the principle of operation of the prior art invention being modified, and that the modification of Fransaer et al. to Iimura et al. would change the principle of Iimura’s operation.
The Examiner respectfully disagrees with this analysis.  In regards to motivation, the rejection explicitly states that by utilizing alternating current (AC) in electrophoretic deposition, particularly in an aqueous medium, will provide the benefit of reducing or preventing electrolysis of water or the decomposition of water (Fransaer et al. [0019]).  
The argument presents no evidence that the principle of Iimura et al. would change.  The argument for example states that “converting Iimura to alternating current would almost certainly cause the flat particles to become randomly oriented”.  There is no evidence of this outcome.  There is no scientific or engineering rationale presented for this outcome.  It is noted that it appears that the Appellant is stating that the flat particles of Iimura et al. are indeed oriented, contrary to the remarks directed towards 

Claims 3 and 19. 
Regarding the arguments directed towards claims 3 and 19 (see Ap. Brief pages 16-23, ‘Group 4’, ‘Group 5’), the Appellant states that the cited reference Xu et al. is nonanalogous art, outside Appellant’s field of endeavor, and not reasonably pertinent with which the Appellant was concerned. 
The Examiner respectfully disagrees with this analysis.  The cited reference Xu et al. is relied upon for explicitly disclosing the evidentiary concept that alumina ceramic is transparent [0048] (see page 3 Final Office action 19 November 2020).  Xu et al. teach transparent alumina ceramic as an electrophoretically deposited and sintered ceramic [0052], [0055], thus related to the instant claims and the teachings of at least Iimura et al.  The Examiner acknowledges the mold teaching of Xu et al., however, any teaching of a mold does not teach away from combining Xu 
On pages 19 and 22-23, the argument states that the rejection is completely devoid of any indication of how alumina can be formed into a flat particle, a flake if you will, that would work in Iimura’s system.  The argument further states that Xu et al. is relied upon as supporting a replacement of primary reference Iimura’s flat particles with alumina.
The Examiner respectfully disagrees with this analysis.  The rejection of claims 3 and 19 includes the combination of Iimura et al., Fransaer et al. and Xu et al. as applied above.  Fransaer et al. disclose the use of alumina particles [0019].  Fransaer et al. disclose sintering after electrophoretically depositing [0148].  The concept that is lacking from the combination of Iimura et al. and Fransaer et al. is the concept that an alumina ceramic deposit would be transparent.  This is evidenced by Xu et al. which disclose electrophoretically depositing and sintering alumina particles to form a transparent deposit.  The rejection does not propose altering the shape of the deposit.  Regarding the lack of evidence that alumina can be formed into flat particles, the instant claims do not include alumina. The instant claims do not require a flat particle. Iimura et al. teach a ceramic material (e.g. titanium oxide).  Fransaer et al. teach a ceramic material (e.g. alumina).  Xu et al. teach a ceramic material (e.g. alumina).  The 

Claims 4, 6-13 and 17.
The arguments directed towards claims 4, 6-13 and 17 (see Ap. Brief pages 24-29, ‘Group 7’) state that the rejection does not explain how one would have been motivated to modify Iimura et al., much less with a reasonable expectation of success, or how one would have been motivated in modifying Iimura et al. to use nonplanar substrates while achieving Iimura’s planar alignment of flat particles (see Ap. Brief page 27).
The Examiner respectfully disagrees with this analysis.  The rejection indicates that one of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent electrode shapes would have been within the level of ordinary skill in the art (page 4 Final Office action 19 November 2020).  Additionally, there is no teaching in Iimura et al. that discourages one of ordinary skill from using a non-planar electrode.  There is no indication that the orientation would not be achieved using a different shaped electrode.  The Appellant has provided no evidence that a different orientation would result based on the shape of the electrode. The 
On page 26 of the Ap. Brief, the argument states that a mere citation to two paragraphs, without more, is insufficient to allege that the art of record…teaches or suggest each of the unique features of claim 6.  
The Examiner respectfully disagrees with this analysis.  On pages 4-5 of the Final Office action, the rejection has clearly presented that Sarkar discloses a change in composition and that the first and second compositions, microstructures and/or densities are different.  It is unclear what is lacking from the rejection presented.  The rejection indicates that Sarkar teaches a difference as stated above and the relevant citations to support the statements.  The claimed variations of claims 7-13 are disclosed in Sarkar for example by the adjustments of the material (e.g. composition, microstructure, density, etc.).  The production of a ceramic with the same or different composition, microstructure, density, etc. 
Claim 5. 
Regarding the argument directed towards claim 5 (see Ap. Brief pages 23-24, ‘Group 6’), there does not appear to be a further argument presented that is not addressed with claim 1 above. 

Claims 14-16.
Regarding the argument directed towards claims 14-16 (see Ap. Brief pages 19-31, ‘Group 8’), the Appellant argues that Lau et al. is nonanalogous art, outside the Appellant’s field of endeavor and not reasonably pertinent to the problem with which the Appellant was concerned because Lau et al. is directed towards forming 3D electrophoretic deposition.
The Examiner respectfully disagrees with this analysis.  Lau et al. discloses electrophoretic deposition, use of particles and the manipulation of particles using electrophoretic deposition and light.  Lau et al. is relied upon in the rejection, in part, for disclosing the use of light within the field of electrophoretic deposition to manipulate particles for biological applications for example.  The argument states that Lau et al. do not disclose electrophoretic deposition to form materials having photoconductive layers.  The Examiner respectfully disagrees.  Lau et al. explicitly teach photoconductive layers (abstract) and electrophoretic deposition [0037], [0082].  


Claims 18 and 19.
On pages 32-34 (‘Group 9’ and ‘Group 10’) the Appellant alleges that claims 18 and 19 are rejected under 35 U.S.C. 101, however, no rejection is presented in the Office action (19 November 2020).  The Office action is merely pointing to the potential duplicate claims.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795            

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.